 



EXHIBIT 10.1

KIRBY CORPORATION

Nonemployee Director Compensation Program

Annual Director Fee

     1. Each director will receive an annual fee of $24,000, payable in four
equal quarterly payments to be made at the end of each calendar quarter, unless
the director elects to receive (a) a stock option for shares of Kirby common
stock or (b) restricted shares of Kirby common stock, in lieu of all or part of
the cash fee. The fee will be prorated for any director elected between annual
stockholder meetings.

     2. The election to receive a stock option or restricted stock in lieu of
director fees will be made annually. Except as provided in the next sentence,
any director who elects to receive a stock option or restricted stock in lieu of
all or part of the annual fee for the year following any annual meeting of
stockholders must give written notice of that election to Kirby no later than
the December 31 preceding such annual meeting, except that a director elected
between annual stockholder meetings must give written notice of that election to
Kirby no later than the date of his or her election as a director. An election
that relates to the year following the 2005 annual meeting of stockholders must
be made no later than March 15, 2005.

     3. The stock option shall be issued on the following terms:

          (a) The number of shares of stock subject to the option will be equal
to (i) the portion of the annual fee that a director elects to receive in the
form of a stock option divided by (ii) the fair market value of a share of stock
on the date of grant multiplied by (iii) 3, with the result then rounded to the
nearest whole share.

          (b) The exercise price will be the fair market value on the date of
grant. The fair market value of a share of stock means the mean of the high and
low sales price on the New York Stock Exchange on the date of reference.

          (c) The option will vest one-fourth on the first quarterly payment
date, one-fourth on the second quarterly payment date, one-fourth on the third
quarterly payment date and one-fourth on the fourth quarterly payment date or,
in the case of a director elected between annual stockholder meetings, in equal
parts on the remaining quarterly payment dates prior to the first anniversary of
the most recent annual meeting of stockholders.

          (d) The option will be subject to the terms of the plan under which it
is issued, including without limitation provisions relating to vesting,
exercise, termination and transferability.

 



--------------------------------------------------------------------------------



 



     4. The restricted stock shall be issued on the following terms:

          (a) The number of shares of restricted stock will be equal to (i) the
portion of the annual fee that a director elects to receive in the form of
restricted stock divided by (ii) the fair market value of a share of stock on
the date of grant multiplied by (iii) 1.2, with the result then rounded to the
nearest whole share.

          (b) The fair market value of a share of stock means the mean of the
high and low sales price on the New York Stock Exchange on the date of
reference.

          (c) The restricted stock will vest one-fourth on the first quarterly
payment date, one-fourth on the second quarterly payment date, one-fourth on the
third quarterly payment date and one-fourth on the fourth quarterly payment date
or, in the case of a director elected between annual stockholder meetings, in
equal parts on the remaining quarterly payment dates prior to the first
anniversary of the most recent annual meeting of stockholders.

          (d) The restricted stock will be subject to the terms of the plan
under which it is issued, including without limitation provisions relating to
vesting and transferability.

     5. The date of grant of an option or restricted stock granted in lieu of
the annual fee means the date of the next annual meeting of stockholders after
the election by the director to receive a stock option or restricted stock in
lieu of cash fees, except that, for a director elected between annual
stockholder meetings, the date of grant means the date of his or her election as
a director.

     6. The quarterly payment of cash fees and vesting of stock options and
restricted stock are contingent on a director’s continuing to serve in that
capacity on each such quarterly payment or vesting date.

Annual Committee Chairman and Presiding Director Fees

     1. The Chairman of the Audit Committee will receive an annual fee of
$15,000. The Chairmen of the Compensation Committee and the Governance Committee
will each receive an annual fee of $10,000. The director selected to be the
presiding director at executive sessions of non-management directors will
receive an annual fee of $5,000. All of such fees will be payable in four equal
quarterly payments to be made at the end of each calendar quarter. The committee
chairman and presiding director fees will be prorated for any director who is
elected to such position between annual meetings of the board of directors.

     2. The quarterly payment of the committee chairman and presiding director
fees is contingent on a director’s continuing to serve in such position on each
such quarterly payment date.

 



--------------------------------------------------------------------------------



 



Meeting Fees

     1. Each director will receive a fee of $1,250 for each board meeting
attended in person or by telephone.

     2. Each member of a committee of the board will receive a fee of $3,000 for
each committee meeting attended in person or by telephone.

Automatic Stock Option Grants

     1. Each director will receive an option for 5,000 shares of Kirby common
stock upon his or her first election as a director.

     2. Each director will receive an option for 3,000 shares of Kirby common
stock immediately after each annual meeting of stockholders.

     3. The option price in both cases will be the fair market value on the date
of grant. The options will be subject to the terms of the plan under which they
are issued, including without limitation provisions relating to vesting,
exercise, termination and transferability.

Automatic Restricted Stock Grants

     1. Each director will receive 500 restricted shares of Kirby common stock
immediately after each annual meeting of stockholders.

     2. The restricted stock will be subject to the terms of the plan under
which it is issued, including without limitation provisions relating to vesting
and transferability.

General

     1. This compensation program may be amended, modified or terminated by the
board at any time.

     2. This compensation program applies only to directors of Kirby who are not
employees of Kirby or any of its subsidiaries.

     3. This compensation program amends and restates in its entirety the
Nonemployee Director Compensation Program as amended by the board of directors
of Kirby on January 27, 2004 and approved by the stockholders of Kirby on
April 27, 2004. Such amendment and restatement was approved by the board of
directors of Kirby on March 3, 2005 to be effective April 26, 2005, with the
existing compensation program remaining in effect until that date.

 